           Case 2:19-cv-05834-ROS-DMF Document 27-1 Filed 06/09/20 Page 1 of 6




 1   Elizabeth D. Tate AZ Bar No. 32659
 2   2953 N. 48th Street
 3   Phoenix, AZ 85018-7749
     Telephone (602) 670-4653
 4
     E-mail: attorneyelizabethtate@yahoo.com
 5   Fax (602) 595-5959
 6   Attorney for Plaintiff Renee Ivchenko
 7
 8
 9                        IN THE UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF ARIZONA
11
12
13   Renee Ivchenko,
14                                                    Case # 2:19cv5834-PHX-ROS

15           Plaintiff,
16   v.                                                    PLAINTIFF’S MIDPP
                                                             DISCLOSURES
17   City of Scottdale, a municipal
18   corporation, et. al.
19
             Defendants.
20
21
             Plaintiff Renee Ivchenko, by Elizabeth D. Tate, by her undersigned counsel,
22
     provides the following Mandatory Initial Discovery Pilot Project Disclosures.
23
                           1. Parties who have discoverable information
24
          1. Renee Ivchenko, c/o her undersigned counsel: to testify as to all matters in
25
     her Complaint and these disclosures
26
27
28
                                                1
         Case 2:19-cv-05834-ROS-DMF Document 27-1 Filed 06/09/20 Page 2 of 6




 1     2. Georganne K. Novak, MD 4318 Mission Ave. Oceanside, CA 92057
 2   Phone: (760) 901-5010 is Plaintiff’s family doctor who is expected to testify
     concerning Plaintiff’s addiction with alcohol.
 3
 4     3. Christian Small, MD 561 Saxony Pl
     Encinitas, CA 92024 Phone: (760) 704-9429 is Plaintiff’s doctor for seizures who
 5
     can testify as to her disability.
 6
 7
     4. Origins Recovery Center 4405 Padre Blvd. South Padre Island, TX 78597
     Phone: (844) 820-7391 is Plaintiff’s treatment center who treated her for
 8   alcoholism in June of 2017.
 9
     5. Sierra Tucson 39580 S Lago Del Oro Pkwy Tucson, AZ 85739 Phone: (844)
10   335-1495 is Plaintiff’s treatment center who treated her in 2017.
11
     6. Scottsdale Detox Center of Arizona ATTN: Dr. Reyes Topete 7283 E Earll Dr.
12
     Building B Scottsdale, AZ 85251 phone 480-646-7660 is Plaintiff’s treatment
13   center with several detox admissions in 2017 and 2018.
14
     7. St. Luke's Behavioral Health Center 1800 East Van Buren St. Phoenix, AZ
15   85006 is Plaintiff’s detox center admitted to detox in 5-17.
16
     8. Serenity Care Centers13951 W Meeker Blvd, Sun City West, AZ 85375
17   Phone: (602) 786-7485 is Plaintiff’s detox center that treated with visits in
18   2017/2018
19
     9. La Hacienda Treatment Center ATTN: Dr. James Boone145 La Hacienda Way
20   SW Hunt, TX 78024, phone 800-749-6160 Plaintiff’s treatment center that
21
     admitted her in 10-16.

22   10. The Meadows 68 N. Tegner St. Wickenburg, AZ 85390 Phone: 800-244-4949
23   ext. 84106 is Plaintiff’s treatment center that admitted Plaintiff in 3-15-19
24   11. Betty Ford Center 39000 Bob Hope Dr .Rancho Mirage, CA is Plaintiff’s
25   treatment center which admitted Plaintiff in 8-22-19 telephone -800-257-
     7800/7810
26
27
28
                                              2
         Case 2:19-cv-05834-ROS-DMF Document 27-1 Filed 06/09/20 Page 3 of 6




 1   12. Andrew Ivchenko 4960 S. Gilbert Road 1-226 Chandler, AZ 85249 is
 2   expected to testify concerning the events described in the Complaint and effects
     of incidents on Mrs. Ivchenko.
 3   13. Sergeant Michael c/o defense counsel is Defendant Officers’ supervisor who
 4   is expected to testify concerning events raised in Plaintiff’s complaint.
 5
     14 Defendant Treglown c/o defense counsel is expected to testify concerning
 6   events raised in Plaintiff’s complaint.
 7
     15. Defendant Ryan c/o defense counsel is expected to testify concerning
 8   events raised in Plaintiff’s complaint.
 9
     16. Defendant Dearing c/o defense counsel is expected to testify concerning
10   events raised in Plaintiff’s complaint.
11
     17. All witnesses listed by Defendants
12
13
14
15                      2. All persons who are believed to have given
                                written or recorded statements
16
17        1. None known.
18                                3. List of relevant evidence
19
          2. All discovery provided by the Defendants with or listed in their respective
20
     MIDPP disclosures.
21
          3. Plaintiff’s medical records to be provided.
22
          4. Video recordings of the events. IVCHENKO0000001-3
23
          5. All documents listed by Defendants.
24
                           4. Claims: The Facts and Legal Theories
25
          The pertinent facts are set forth in the First Amended Complaint and in the
26
     witness testimony summaries in section one supra.
27
28
                                              3
         Case 2:19-cv-05834-ROS-DMF Document 27-1 Filed 06/09/20 Page 4 of 6




 1           On April 21, 2018, Plaintiff, Mrs. Ivchenko was severely intoxicated in her
 2   home when she made a baseless call to 911 to report that her husband, Mr.
 3   Ivchenko was abusing her. The Defendant Police Officers arrived at the home,
 4   along with their sergeant. Mr. Ivchenko explained Mrs. Ivchenko’s condition and
 5   history. Mrs. Ivchenko had called 911 before while intoxicated and each time the
 6   officers took her to detox. However, the Defendants seem unfamiliar with the
 7   process the City had implemented before and instructed Mr. Ivchenko to leave the
 8
     home.
 9
           Mr. Ivchenko did not want to leave the home because he knew someone
10
     would have to care for his wife who was prone to seizures and blackouts. As he
11
     prepared to leave, Mrs. Ivchenko asked for permission today goodbye to her
12
     husband and that is when the trouble started.        Defendant Treglown became
13
     infuriated by Mrs. Ivchenko’s inability to comply with and understand his
14
     instructions. The whole interaction was captured on video which shows Officer
15
     Treglown shoving Mrs. Ivchenko two times. Mrs. Ivchenko asked the officer, “How
16
     can you treat me like that?” Officer Treglown then falsely asserted that Mrs.
17
     Ivchenko had assaulted him. The other two Defendant Officers did nothing to assist
18
19
     Mrs. Ivchenko and were complicit in Treglown’s abuse and false arrest. Clearly,

20   Mrs. Ivchenko was arrested because of her disability.

21         Mrs. Ivchenko brings a 1983 claim because the Defendant Officers were
22   improperly trained and violated her right to be free from false arrest and peacefully
23   remain in her home. Mrs. Ivchenko brings a Rehab Act and ADA claim because
24   she alleges that she was intentionally discriminated against because of her
25   disability to wit, alcoholism. Mrs. Ivchenko seeks compensatory damages and
26   attorney’s fees and punitive damages against the individual officers.
27
28                                 5. Calculations of Damages
                                               4
          Case 2:19-cv-05834-ROS-DMF Document 27-1 Filed 06/09/20 Page 5 of 6




 1
 2     Plaintiff seeks damages for emotional distress and mental suffering.
 3
        In Migis v. Pearle Vision, Inc., 135 F. 3d 1041, 1046-1047 (5th Cir., 1998), the Fifth Circuit
 4
     said:
 5
             “The evidence of mental anguish testimony in the pending case consisted solely of
 6        Migis's testimony. She testified that her termination, which came without warning, was “a
 7        major inconvenience,” and that she suffered low self-esteem “not only from not having
          worked but from getting terminated and not offered a position that I thought I was
 8        qualified for....” With her new baby she suffered financial hardships. She stated that she
          suffered “almost what I would call stress attacks or anxiety attacks,” marital hardship, and
 9        “major stress,” as well as “lot[s] of crying, sleeplessness.
10            “Judgments regarding noneconomic damages are notoriously variable.” Forsyth v.
          City of Dallas, 91 F.3d 769, 774 (5th Cir.1996), cert. denied, 522 U.S. 816, 118 S.Ct. 64,
11        139 L.Ed.2d 26 (1997). We conclude that the award of compensatory damages was
          within the court's discretion. As explained above, Patterson recognizes that mental
12        anguish damages may be appropriate where the plaintiff suffers sleeplessness, anxiety,
13        stress, marital problems, and humiliation, and does not always require that the plaintiff
          offer medical evidence or corroborating testimony in addition to her own testimony.
14        Farpella-Crosby, too, accepts that stress and humiliation can support an award of mental
          anguish damages. Migis's testimony of anxiety, sleeplessness, stress, marital hardship
15        and loss of self-esteem was sufficiently detailed to preclude us from holding that the
16        district court abused its discretion in its award of compensatory damages. (emphasis
          added).”
17
        Both the Ninth Circuit and the Arizona Court of Appeals have upheld large non-economic
18
     damages verdicts for plaintiffs, stating that a jury is given wide discretion to determine what
19   sum may be appropriate or fair compensation without any mathematical formula or
     requirement of precision for such calculations. Harper v. City of Los Angeles, 533 F. 3d 1010,
20
     1029-1030 (9th Cir., 2008) (headnotes 28-31). Passantino v. Johnson & Johnson Consumer
21   Products, Inc., 212 F. 3d 493 (9th Cir., 2000) (headnote 37). Felder v. Physiotherapy
22   Associates, 215 Ariz. 154, 158 P. 3d 877 (App., 2007) (headnotes 3-7).

23
            Ivchenko seeks damages of at least $250,000.00.
24
                     Ivchenko will also be seeking her reasonable attorneys’ fees
25
                                          and taxable costs.
26
27
                                           6. Insurance Coverage
28
                                                      5
         Case 2:19-cv-05834-ROS-DMF Document 27-1 Filed 06/09/20 Page 6 of 6




 1         Plaintiff has no knowledge or information regarding what insurance coverage
 2   there is for the Defendant with respect to her claims in this lawsuit.
 3
 4
           Respectfully submitted on this June 8, 2020.
 5
 6                                 /s/ Elizabeth D. Tate
 7                                     Elizabeth D. Tate
                                       Attorney for Plaintiff Renee Ivchenko
 8
 9     These Disclosures shall be transmitted by e-mail this June 8, 2020 to:
10
       Diana Day
11     dday@scottsdaleaz.gov
12
     by: /s/ Elizabeth D. Tate
13           Elizabeth D. Tate
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
